Name: Council Regulation (EEC) No 1784/77 of 19 July 1977 concerning the certification of hops
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  trade;  production;  information technology and data processing
 Date Published: nan

 Avis juridique important|31977R1784Council Regulation (EEC) No 1784/77 of 19 July 1977 concerning the certification of hops Official Journal L 200 , 08/08/1977 P. 0001 - 0003 Finnish special edition: Chapter 3 Volume 9 P. 0037 Greek special edition: Chapter 03 Volume 19 P. 0023 Swedish special edition: Chapter 3 Volume 9 P. 0037 Spanish special edition: Chapter 03 Volume 13 P. 0005 Portuguese special edition Chapter 03 Volume 13 P. 0005 COUNCIL REGULATION (EEC) No 1784/77 of 19 July 1977 concerning the certification of hops THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 1170/77 (2), and in particular Article 2 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1696/71 provides for the certification of the products referred to in Article 1, harvested or prepared in the Community ; whereas the general rules thereof relating to this certification should be laid down; Whereas, in view of their special nature and their use, certain products should be excluded from the certification procedure; Whereas Member States should be allowed to certify products meeting the conditions laid down in this Regulation through authorized bodies or departments specially designated for that purpose; Whereas, to ensure compliance with the certification procedure, provision should be made for inspection in accordance with appropriate rules; Whereas, under Article 2 (2) of the abovementioned Regulation, certificates can be issued only for products meeting minimum quality standards ; whereas provision should be made to ensure that the minimum marketing requirements are observed from the initial marketing stage onwards; Whereas in order to ensure that certified products can be identified, rules should be laid down to the effect that the packaging should bear the necessary particulars for official inspection purposes and for the information of buyers; Whereas the Member States concerned should be allowed to define the zones or regions to be considered as hop production areas; Whereas the certification principle implies strict rules governing blends ; whereas, therefore, blends of hop cones should be authorized only if they consist of certified products of the same variety coming from the same harvest and the same production area ; whereas, to ensure compliance with this provision, it should also be specified that blending must be done under supervision and that blends must be subject to the same certification procedure as their constituents; Whereas, in view of users' requirements, it should be permissible to blend certified hops which are not of the same variety and do not come from the same production area in the manufacture of powder and extracts ; whereas, therefore, the inspection and certification requirements should be the same as for the blends of hop cones referred to above, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation shall apply to the products referred to in Article 1 of Regulation (EEC) No 1696/71 when harvested in the Community or when prepared from such products which have either been harvested in the (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 137, 3.6.1977, p. 7. Community or imported from third countries in accordance with Article 5 of the said Regulation, with the exception of: (a) hops harvested on land owned by a brewer and used by him in the natural or processed state; (b) isomerized hop extracts; (c) products derived from hops and processed under contract on behalf of a brewery provided that these products are used by the brewery itself; (d) hops and products derived from hops put up in small packages for sale to private individuals for their own use. The products referred to in subparagraphs (a) to (d) shall be subject to a control procedure to be determined. 2. The certification procedure shall include the issue of certificates and the marking and sealing of the packages. 3. Certification shall be carried out under official surveillance by the Member States at the first marketing stage, that is to say before the product is offered for sale, and, in any event, before processing. In the case of hop cones, it shall take place not later than 31 March of the year following the year of harvesting. However, where disposal problems arise for a given harvest, the above deadline may be extended beyond 31 March to 31 July of the same year at the latest, in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 1696/71. 4. Certification procedures shall take place at the farm or in establishments approved by the Member States and known as "certification centres" or "certification warehouses". 5. If, after certification, the packaging of one of the products specified in paragraph 1 is changed, with or without further processing, the product shall be subject to a new certification procedure. 6. Member States shall designate the official bodies or departments authorized to carry out certification and those responsible for ensuring compliance with the certification system. Article 2 1. The stage of marketing referred to in Article 2 (2) of Regulation (EEC) No 1696/71 for which the minimum marketing requirements shall be valid shall be the stage at which the certificate is issued. 2. The factors to which the requirements referred to in paragraph 1 shall relate, the moisture content and the foreign bodies content, shall be determined for each product in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 1696/71. Article 3 The particulars appearing on each package and the certificate which accompanies the product shall constitute proof of certification. Article 4 Each package shall bear at least the following particulars in one of the Community languages: (a) the description of the product including, in the case of hops, with or without seeds, the words "prepared hops" or "unprepared hops", as the case may be; (b) the variety or varieties; (c) an indication identifying the reference number of the certificate. These particulars shall appear in legible, indelible characters of uniform size. Article 5 The certificate shall include at least the following particulars: 1. in the case of hops: (a) the description of the product; (b) the reference number of the certificate; (c) the net weight; (d) the hop production area; (e) the year of harvesting; (f) the variety. 2. in the case of products prepared from hops: in addition to the particulars listed in paragraph 1, the place and date of processing. Article 6 1. Hop production areas shall mean the zones or regions of production in the list prepared by the Member States concerned. 2. The Commission shall ensure that the list of hop production areas is published in the Official Journal of the European Communities. Article 7 With the exception of the case provided for in Article 1 (1) (a), only hops certified in the Community and hops imported from third countries in accordance with Article 5 of Regulation (EEC) No 1696/71 may be used in the manufacture of products prepared from hops. Article 8 1. While they are in circulation, the products covered by this Regulation may be blended only under supervision in certification centres or certification warehouses. 2. Hops for blending must come from the same production area and the same harvest and be of the same variety. 3. However, certified hops of Community origin and of the same harvest but of different varieties and from different production areas may be blended in the manufacture of powder and extracts provided that the certificate accompanying the product states: (a) the varieties used, the production areas and the year of harvesting; (b) the percentage weight of each variety used in the blend; (c) the reference numbers of the certificates issued for the hops used. Article 9 Within three months following the entry into force of this Regulation Member States shall communicate to the Commission, who shall inform the Member States thereof, the names and addresses of the bodies or departments designated pursuant to Article 1 (6) and the measures taken to implement this Regulation. Article 10 This Regulation shall enter into force on 1 August 1978. However, hop powder and hop extracts manufactured before 1 August 1978 may be marketed without certificates until 31 March 1979. The latter date may be deferred in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 1696/71. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1977. For the Council The President A. HUMBLET